People v Collins (2017 NY Slip Op 01001)





People v Collins


2017 NY Slip Op 01001


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-11760
 (Ind. No. 1051/11)

[*1]The People of the State of New York, respondent, 
vCharles Collins, appellant.


Lynn W. L. Fahey, New York, NY (Dina Zloczower of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Balter, J.), imposed November 13, 2014, upon remittitur from this Court for resentencing after modification (see People v Collins, 119 AD3d 956) reducing his conviction of robbery in the first degree, upon a jury verdict, to a conviction of robbery in the first degree (see People v Collins, 119 AD3d 956).
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
LEVENTHAL, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court